 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
 
 
 
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this "Agreement") is made as of June 22,
2015 (the "Effective Date") by and between PhotoMedex, Inc., a Nevada
corporation ("PHMD"), PhotoMedex Technology, Inc., a Delaware corporation
("P-Tech" and, together with PHMD, the "Sellers" and each, a "Seller"), and MELA
Sciences, Inc., a Delaware corporation ("Purchaser" and, together with the
Sellers, the "Parties" and each individually, a "Party").  Capitalized terms
used but not expressly defined in this Agreement shall have the meanings
ascribed to them in the Purchase Agreement (as defined below).
WHEREAS, contemporaneously with the execution of this Agreement, the Parties are
entering into an Asset Purchase Agreement (the "Purchase Agreement"), pursuant
to which Purchaser, among other things, is acquiring from the Sellers all of the
Business Assets;
WHEREAS, as of the date hereof, the Sellers provide certain services to the
Business and the Business provides certain services to the Sellers;
WHEREAS, in order to ensure an orderly transition of the Business Assets to
Purchaser, the Parties have agreed to enter into this Agreement, pursuant to
which Purchaser shall make available to the Sellers and their Subsidiaries, and
the Sellers and their Subsidiaries shall make available to Purchaser, certain
services as more specifically set forth herein and on Exhibit A and Exhibit B,
on a transitional basis, subject to the terms and conditions set forth herein;
WHEREAS, pursuant to that certain Lease Agreement, dated as of September 25,
2013, by and between Liberty Property Limited Partnership (the "Landlord") and
PHMD (the "Lease," a copy of which is attached hereto as Exhibit C), PHMD leases
from the Landlord Suite 100, a 10,672 square foot premises (the "Premises"), of
the building (the "Building") known as 100 Lakeside Drive, Horsham, Pennsylvania
19044, on the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to the Purchase Agreement, PHMD is assigning to Purchaser, and
Purchaser is assuming from PHMD, the Lease and certain liabilities thereunder;
WHEREAS, in order to facilitate each Seller's operation of its business
historically conducted at the Premises, for a fixed period of time from and
after the date hereof, the Parties have agreed to the Sellers' continued
occupancy and use of a portion of the Premises on the terms and subject to the
conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
1.
PROVISION OF SERVICES

(a)            Purchaser shall provide to the Sellers or their Subsidiaries, as
specified on Exhibit A, each of the services listed on Exhibit A (collectively,
the "Seller Transition Services"), in each case, for the period of time
specified opposite such Seller Transition Service

--------------------------------------------------------------------------------

on Exhibit A, each terminable as provided herein.  The Sellers, as specified on
Exhibit A, shall provide to Purchaser each of the services listed on Exhibit B
(collectively, the "Purchaser Transition Services" and, together with the Seller
Transition Services, the "Transition Services"), in each case, for the period of
time specified opposite such Purchaser Transition Service on Exhibit B, each
terminable as provided herein.  In addition to the foregoing, Purchaser agrees
to respond in good faith to any reasonable request by the Sellers for access to
any additional services that are currently being provided by the Continuing
Employees to the Sellers and their Subsidiaries and which are not currently
contemplated by Exhibit A and the Sellers agree to respond in good faith to any
reasonable request by Purchaser for access to any additional services that are
currently being provided to the Business by the Sellers and/or their
Subsidiaries and which are not currently contemplated by Exhibit B.  Any such
additional services mutually agreed upon by the Parties shall constitute Seller
Transition Services or Purchaser Transition Services, as the case may be, under
this Agreement and shall be subject in all respects to the provisions of this
Agreement as if fully set forth on Exhibit A or Exhibit B, as applicable, as of
the date hereof.
 
(b)            The obligation of a Party to provide a Transition Service shall
terminate upon the expiration of the period set forth opposite such Transition
Service on Exhibit A or Exhibit B, as applicable; provided, however, that if the
Party receiving a Transition Service (the "Recipient") reasonably requests, and
the Party providing such Transition Service (the "Provider") agrees (such
agreement not to be unreasonably withheld, conditioned or delayed), that the
Provider continue to provide any Transition Service(s) after the expiration of
the period set forth opposite such Transition Service on Exhibit A or Exhibit B,
as applicable, such Transition Service so provided by the Provider shall
continue to constitute a Transition Service under this Agreement and shall be
subject to the provisions of this Agreement for the duration of the agreed upon
extension period (except as otherwise agreed by the Parties in writing in
connection with the grant of any such extension).
 
(c)            The Sellers agree to continue to assign sufficient resources and
qualified personnel as are reasonably required to provide the Purchaser
Transition Services in a manner substantially consistent with the recent
historical provision of such services by the Sellers and their Subsidiaries. 
Purchaser agrees to assign sufficient resources and qualified personnel as are
reasonably required to provide the Seller Transition Services in a manner
substantially consistent with the recent historical provision of such services
by the Continuing Employees to the Sellers and their Subsidiaries.  Without
limiting the generality of the foregoing, each Party will use commercially
reasonable efforts to designate the personnel providing Transition Services
prior to the date hereof to performing such Transition Services for the other
Party, but in any event, the personnel providing Transition Services pursuant to
this Agreement shall have at least comparable skill and experience to the
personnel providing such Transition Services prior to the date hereof.  The
Provider may not subcontract to a third party, or otherwise make arrangements
for a third party to provide to the Recipient any of the Transition Services
without the prior written consent of the Recipient.  The quantity of Transition
Services to be provided under this Agreement shall be substantially consistent
with the recent historical provision of the applicable Transition Service. 
Notwithstanding anything to the contrary in this Section 1(c), the Provider may
modify from time to time the manner of performing Transition Service(s) to the
extent such Provider is making changes to allow for adherence to the
then-existing policies, practices and methodologies that such Provider uses to
provide similar services and functions, so long as such changes do not adversely
affect the agreed upon level of service for the applicable Transition Service.
 
2

--------------------------------------------------------------------------------

2.
EMPLOYEES; FEES

(a)            For such time as any employees of the Provider are providing any
Transition Service(s) under this Agreement, (i) such employees will remain
employees of the Provider and shall not be deemed to be employees of the
Recipient for any purpose, and (ii) the Provider shall be solely responsible for
the payment and provision of all wages, bonuses and commissions, employee
benefits, including severance and worker's compensation, and the withholding and
payment of applicable Taxes relating to such employment.
 
(b)            Except as provided in Section 2(c), no fees or expenses shall be
due or owing by any Party in connection with the receipt or provision of
Transition Services hereunder.
 
(c)            To the extent set forth on Exhibit A or Exhibit B hereto, the
Recipient shall reimburse the Provider for the reasonable and documented out of
pocket costs and expenses, if any, incurred by the Provider in providing the
applicable Transition Service(s), but excluding payments made to employees of
the Provider pursuant to Section 2(a) (the "Expenses").  The Provider shall
provide the Recipient with monthly invoices (each, an "Invoice"), which shall
set forth in reasonable detail the Expenses for each applicable Transition
Service for the relevant period and shall provide to the Recipient, upon the
Recipient's reasonable request, evidence and supporting documentation for all
such Expenses.  The Expenses shall be payable by the Recipient to the Provider
within thirty (30) days of the Recipient's receipt of an Invoice.

 
3.
WARRANTY, LIABILITY AND INDEMNITY

(a)            Each Party covenants that the Transition Services provided by it
shall be provided (i) in good faith, in accordance with applicable Legal
Requirements, (ii) in the manner required by Section 1(c), (iii) subject to
Section 1(c), with at least the same level of care, skill and prudence
historically provided (including as to the nature, quality and service levels)
and (iv) in any event, with no less than a commercially reasonable degree of
care, skill and prudence.
 
(b)            Purchaser agrees to indemnify and hold harmless the Sellers and
their Subsidiaries from and against any damages, loss, cost, or liability
(including legal fees and expenses and the cost of enforcing this indemnity)
arising out of or resulting from (i) a material breach of this Agreement by
Purchaser, (ii) a third party claim regarding Purchaser's performance, purported
performance or nonperformance of this Agreement, or (iii) the gross negligence
or willful misconduct of Purchaser, its employees, or a third party acting on
its behalf in connection with the provision of Transition Services.
 
(c)            The Sellers agrees to indemnify and hold harmless Purchaser from
and against any damages, loss, cost, or liability (including legal fees and
expenses and the cost of enforcing this indemnity) arising out of or resulting
from (i) a material breach of this Agreement by the Sellers, (ii) a third party
claim regarding the Sellers' performance, purported performance or
nonperformance of this Agreement, or (iii) the gross negligence or willful
misconduct of the Sellers, their employees, or a third party acting on their
behalf in connection with the provision of Transition Services.
 
3

--------------------------------------------------------------------------------

(d)            In no event shall any Party have any liability to any other Party
under any provision of this Agreement for any punitive, incidental or special
damages except to the extent payable to a third party in a claim specified in
Section 3(b)(ii) or Section 3(c)(ii) above.
 
 
4.
FORCE MAJEURE

A Provider shall not be responsible for failure or delay in delivery of any
Transition Service, nor shall a Recipient be responsible for failure or delay in
receiving such Transition Service, if caused by an act of God or public enemy,
war, government acts, regulations or orders, fire, flood, embargo, quarantine,
epidemic, labor stoppages or other disruptions or any other event which is
beyond the reasonable control of the defaulting Party.  The Party suffering a
force majeure event shall notify the other Party as soon as reasonably
practicable and the Provider shall resume the performance of its obligations as
soon as reasonably practicable after the removal of the cause of the failure or
delay.  If any such occurrence prevents a Party from providing any Transition
Services, such Party shall cooperate and reasonably assist the Recipient of the
affected Transition Services in its efforts to obtain an alternative source for
such service.
5.
PROPRIETARY INFORMATION AND RIGHTS

Each Party acknowledges that the other Party possesses, and will continue to
possess, information that has been created, discovered or developed by such
Party and/or in which property rights have been assigned or otherwise conveyed
to such Party, which information has commercial value and is not in the public
domain.  The proprietary information of each Party will be and remain the sole
property of such Party and its assigns.  Each Party shall use the same degree of
care that it normally uses to protect its own proprietary information, but no
less than a reasonable degree of care, to prevent the disclosure to third
parties of information that has been identified as proprietary to such Party
from another Party or that should be understood to be proprietary based on the
nature of the information and the manner of its disclosure.  No Party shall make
any use of the information of the other Party which has been identified as
proprietary, or that should be understood to be proprietary based on the nature
of the information and the manner of its disclosure, except as contemplated or
required by the terms of this Agreement.  Notwithstanding the foregoing, this
Section 5 shall not apply to any information that a Party can demonstrate: was
(a) at the time of disclosure to it, in the public domain through no fault of
such Party; (b) received hereunder after disclosure to it from a third party
without a duty of confidentiality; or (c) independently developed by the
receiving Party.  Upon demand of the disclosing Party at any time, or upon
expiration or termination of this Agreement with respect to any Transition
Service, the receiving Party agrees to promptly return or destroy, at the
disclosing Party's option, any proprietary information of the disclosing Party. 
If any such proprietary information cannot feasibly be returned or destroyed,
the receiving Party shall continue to hold such proprietary information in
confidence with the same degree of care that it normally uses to protect its own
proprietary information, but no less than a reasonable degree of care.
 
6.
OCCUPANCY AND USE OF LICENSE PREMISES

(a)            Use and Term.  Purchaser hereby grants to the Sellers a license
to occupy and use that portion of the Premises which, immediately prior to the
Effective Date, is occupied or used by employees of the Sellers or their
Subsidiaries who are not Continuing Employees, together with the right to use
the common areas and facilities provided to Purchaser under the Lease
(collectively, the "License Premises"), for a period commencing on the Effective
Date and
4

--------------------------------------------------------------------------------

terminating on December 31, 2015, or, in the Sellers' sole discretion, such
earlier date upon 30 days' prior written notice from the Sellers to Purchaser
(the "License Term").  Subject to the provisions of this Section 6, Sellers
accept the License Premises in its "as is" condition.
(b)            Utilities, Services and Maintenance.  During the License Term,
Purchaser shall use commercially reasonable efforts to cause to be provided to
the License Premises all electricity, water, HVAC, gas, telephone, facsimile and
data connections and service to the same extent that the foregoing are provided
generally to the Premises .  Each Seller agrees that it shall use the License
Premises in accordance with all applicable laws, in a commercially reasonable
manner, substantially similar to such Seller's use prior to the date hereof,
shall not commit waste therein, and shall not perform any alterations or
improvements in the License Premises during the License Term.  Each Seller shall
be responsible to keep and maintain the portion of the License Premises occupied
by such Seller in good condition and repair.
 
(c)            Access.  During the License Term, the employees of the Sellers
and their Subsidiaries shall have substantially equivalent access to the License
Premises as such employees' have to the License Premises prior to the Effective
Date, including, without limitation, the right to use (i) access or key cards to
enter the License Premises and (ii) any building amenities serving the License
Premises, all subject to Landlord's building security procedures and the terms,
conditions and restrictions set forth in the Lease.
 
(d)            Other Items.  All movable partitions, lighting fixtures, special
cabinet work, business fixtures and machinery, communications equipment,
computers and any and all other property installed in the License Premises not
constituting Business Assets, and all other furniture, furnishings and other
articles of personal property owned by the Sellers and located in the License
Premises and not constituting Business Assets (collectively, the "Sellers'
Property") shall be and remain the property of the Sellers and may be removed by
the Sellers at any time during or promptly after the expiration or termination
of the License Term, provided that the Sellers shall (i) comply with all
requirements of the Lease with respect to the removal of any Sellers' Property,
and (ii) be responsible for and repair any damage caused by the removal of any
Sellers' Property.  All Sellers' Property shall be removed promptly following
the expiration or earlier termination of the License Term, and upon the
expiration or earlier termination of the License Term, PHMD shall leave the
Licensed Premises in substantially the same condition it was in as of the
Effective Date, ordinary wear and tear excepted.
 
(e)            Sellers' Obligations.  The Sellers shall at all times comply with
the terms of the Lease and shall not do anything which would cause Purchaser's
occupancy in any of the Premises to terminate or give rise to a default or a
breach under the Lease or that would result in any additional cost or expense to
be incurred under the Lease, in each case, except for the Sellers' occupancy and
use of the Licensed Premises as provided herein.
 
(f)            Casualty and Condemnation.  In the event of a casualty or
condemnation that renders all or a portion of the License Premises untenantable
or inaccessible, the License Term shall terminate upon such event and the
Parties shall have no further obligations pursuant to this Section 6.
 
 
5

--------------------------------------------------------------------------------

(g)            Assignment, Subletting.  The Sellers shall have no right
whatsoever to enter into any license, assignment, sublease, pledge or occupancy
agreement with respect to the License Premises or to permit any other person or
entity other than Purchaser or the Sellers and any of their Subsidiaries to
occupy the License Premises.
 
 
7.
TERMINATION

(a)            This is a master agreement and shall be construed as a separate
and independent agreement for each and every Transition Service provided under
this Agreement.  A Recipient may terminate this Agreement with respect to any
Transition Service(s) being provided to it at any time, effective immediately,
upon written notice to the Provider that it no longer requests or requires such
Transition Service(s).  For the avoidance of doubt, a Provider may not, at any
time, terminate this Agreement with respect to any Transition Service it is
providing to a Recipient.  Any termination of this Agreement with respect to any
Transition Service shall not terminate this Agreement with respect to any other
Transition Service(s) then being provided pursuant to this Agreement.  In
addition, in the event that either Seller materially breaches any provision of
Section 6 of this Agreement and has not cured such breach within 10 days after
such Seller receives notice regarding the breach, Purchaser may terminate this
Agreement with respect to Section 6.
 
(b)            The following provisions shall survive any termination or
expiration of this Agreement: Section 3, Section 5, this Section 7, and
Sections 9 through 16.
 
(c)            Following any termination or expiration of this Agreement, each
Party shall use commercially reasonable efforts to cooperate in good faith to
transfer and/or retain all records and take all other actions necessary to
provide the other Parties and their respective successors and assigns with
sufficient information, to make alternative service arrangements with respect to
the services contemplated by this Agreement.
 
 
8.
NO IMPLIED ASSIGNMENTS OR LICENSES

Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, design or trade dress,
patent right or other intellectual or industrial property right.
 
9.
RELATIONSHIP OF PARTIES

The Parties are independent contractors under this Agreement.  Except as
expressly set forth herein, no Party has the authority to, and each Party agrees
that it shall not, directly or indirectly contract any obligations of any kind
in the name of or chargeable against another Party without such Party's prior
written consent.
 
10.
ASSIGNMENT; SUCCESSORS AND ASSIGNS

The Sellers may assign this Agreement or any of their rights or obligations
under this Agreement without the prior written consent of the Purchaser.  The
Purchaser may not assign this Agreement or any of its rights or obligations
under this Agreement without the prior written consent of the Sellers.  This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.  Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than the
Parties, or their
6

--------------------------------------------------------------------------------

respective successors or permitted assigns, any rights or remedies under or by
reason of this Agreement.  Any attempted assignment in violation of this
Section 10 shall be null and void.
 
11.
NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile, or (c) sent by mail, certified or registered
mail with postage prepaid or by a nationally recognized next-day or overnight
delivery service, in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
Party may designate by notice to the other Parties).  All such notices,
consents, waivers and other communications shall be deemed to have been given
when received (x) if delivered by hand, on the day of such delivery, if prior to
5:00 p.m., (y) if by mail, certified or registered mail, next-day or overnight
delivery, on the day delivered, and (z) if by facsimile, on the business day on
which received.
If to the Sellers, to:
100 Lakeside Drive
Suite 100
Horsham, Pennsylvania 19044
Facsimile:  (215) 619-3209
Attention:  President
 
with a copy (which will not
constitute notice to the Sellers) to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile:  (212) 969-2900
Attention:  Paul I. Rachlin
                    Michael E. Callahan
 
If to the Purchaser, to:
   
MELA Sciences, Inc.
50 South Buckhout Street, Suite 1
Irvington, New York 10533
Facsimile: (914) 591-3701
Attention: Chief Executive Officer
 
with a copy (which will not
constitute notice to Purchaser) to:
Duane Morris LLP
30 South 17th Street
Philadelphia, Pennsylvania 19103-4196
Fax:            (215) 689-4382
Attention:  Kathleen M. Shay, Esq.

12.
ENTIRE AGREEMENT

This Agreement, including the Exhibits hereto, together with the Purchase
Agreement and the exhibits, schedules and appendices thereto, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters.
7

--------------------------------------------------------------------------------

13.
GOVERNING LAW; SUBMISSION TO JURISDICTION

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to conflicts of laws principles that
would otherwise cause the application of the laws of another jurisdiction.  Any
action or Proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement may be brought against any Party in the courts of
the State of New York located in New York, New York, or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and each Party consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or Proceeding and
waives any objection to venue laid therein.  Process in any action or Proceeding
referred to in the preceding sentence may be served on any Party anywhere in the
world.
 
14.
AMENDMENT; WAIVER

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Sellers and the Purchaser, or in the case of a waiver, by the Party against
whom the waiver is to be effective.  No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 


15.
FURTHER ASSURANCES

Each Party agrees (a) to furnish upon request to the other Parties such further
information, (b) to execute and deliver to the other Parties such other
documents, and (c) to do such other acts and things, all as the other Parties
may reasonably request for the purpose of carrying out the provisions and
purposes of this Agreement.
 
16.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement
 
[Signature Page Follows]
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 

 
PHOTOMEDEX, INC., a Nevada corporation
 
 
By:
    /s/      Dennis M. McGrath 
   
Name:    Dennis M. McGrath
   
Title:      President & Chief Financial Officer

 
 

  PHOTOMEDEX TECHNOLOGY, INC., a Delaware corporation  
By:
  /s/        Dennis M. McGrath  
   
Name:    Dennis M. McGrath
   
Title:      President


 

  MELA SCIENCES, INC., a Delaware corporation  
By:
  /s/         Michael R. Stewart    
   
Name:    Michael R. Stewart
   
Title:      President & CEO


 
 
 
 
 
 
 
[Signature Page to Transition Services Agreement]


 


 



--------------------------------------------------------------------------------

 
 
EXHIBIT A
SELLER TRANSITION SERVICES


TRANSITION SERVICE
PROVIDER
RECIPIENT
TERM
Payroll
Purchaser
PHMD; P-Tech
90 days from the Effective Date
 
HR & Benefits
Purchaser
PHMD; P-Tech; Radiancy, Inc.
90 days from the Effective Date
 
IT Services
Purchaser
PHMD; P-Tech
Through September 1, 2015 for IT data planning and data migration services. 
Through December 31, 2015 for IT consulting services.
 
Accounting and SEC Compliance
Purchaser
PHMD; P-Tech
Effective Date – September 1, 2015
 
Engineering (in connection with SLT)
Purchaser
PHMD; P-Tech
Effective Date – September 1, 2015
 
Sales / Tax Processing and Supporting
Purchaser
PHMD; P-Tech
Effective Date – September 1, 2015
 
T&E Expense Reimbursement Processing
Purchaser
PHMD; P-Tech
Effective Date – September 1, 2015
 
Regulatory / FDA
Purchaser
PHMD; P-Tech; Radiancy, Inc.
Effective Date – December 31, 2015
 
Credit Card Processing and Cash Management Services
Purchaser
PHMD; P-Tech
Effective Date – September 1, 2015
 
Omnilux Purchasing Services
Purchaser
PHMD; P-Tech
60 days from the Effective Date
 
LHE Repair Services
Purchaser
PHMD; P-Tech; Radiancy, Inc.
60 days from the Effective Date
 
Income Tax Support (as needed for income tax filings)
Purchaser
PHMD; P-Tech
Effective Date – April 30, 2016
 
Access to WISYS Pocket ES Software
Purchaser
PHMD; P-Tech
Effective Date – December 31, 2015



To the extent that any Transition Services are not specifically delineated in
Exhibit A and only the specific function is listed, the underlying Transition
Services shall be such services as the Parties shall from time to time agree.

--------------------------------------------------------------------------------

 
 
EXHIBIT B
PURCHASER TRANSITION SERVICES


TRANSITION SERVICE
PROVIDER
RECIPIENT
TERM
 
Marketing / Consulting*
PHMD; P-Tech
Purchaser
Effective Date – September 1, 2015
 
Consulting and assisting with transition with respect to P-Tech India and PHMD
Korea
 
PHMD; P-Tech
Purchaser
Effective Date – September 1, 2015
Credit Card Processing and Cash Management Services*
 
PHMD; P-Tech
Purchaser
Effective Date – September 1, 2015
Sales Tax Consulting*
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
Regulatory / FDA  Services to include without limitation Purchaser being
appointed PHMD international distributor / distributor of record for purposes of
the ISO and CE markings specifically listed in Section 3.8 of the Disclosure
Letter*
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
PHMD to permit/grant Purchaser access to use existing PHMD labeling equipment
for XTRAC and VTRAC and temporary invoice processing
PHMD
Purchaser
Effective Date – October 1, 2015

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 TRANSITION SERVICE
PROVIDER
RECIPIENT
TERM
 
Purchaser permitted to keep Continuing Employees on PHMD cell phone plan with
full out-of-pocket cost and expense reimbursement to PHMD in accordance with
Section 2(c)
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
Continuation of right to use PHMD gas credit cards being used by Continuing
Employees in the sales force and field service teams with full out-of-pocket
cost and expense reimbursement to PHMD in accordance with Section 2(c)
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
Continuation of right to use Corporate American Express cards being used by
Continuing Employees with full out-of-pocket cost and expense reimbursement to
PHMD in accordance with Section 2(c)
 
PHMD; P-Tech
Purchaser
Effective Date – July 1, 2015
Purchaser to be permitted to use PHMD UPS accounts with full out-of-pocket cost
and expense reimbursement to PHMD in accordance with Section 2(c)
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015

 
 
 
 

--------------------------------------------------------------------------------

 
 

 TRANSITION SERVICE
PROVIDER
RECIPIENT
TERM
 
Continuation of Continuing Employees on PHMD's payroll with full out-of-pocket
cost and expense reimbursement to PHMD in accordance with Section 2(c)
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
Continuation of Continuing Employee's participation in PHMD's 401(k) plan and
health and welfare plans with full out-of-pocket cost and expense reimbursement
to PHMD in accordance with Section 2(c)
 
PHMD
Purchaser
Until such time as the Continuing Employees are no longer on the Sellers'
payroll
Consulting and assisting with transition with respect to advertising*
 
PHMD; P-Tech
Purchaser
Effective Date – December 31, 2015
Sellers to forward to Purchaser all e-mail correspondence received by Sellers
related to the Business and maintain e-mail address which are used in, or
otherwise necessary for, the operation of the Business
 
PHMD; P-Tech
Purchaser
A period of one year after the Effective Date

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 TRANSITION SERVICE
PROVIDER
RECIPIENT
TERM
 

Current directors and officers of the Foreign Subsidiary to remain in such
positions in accordance with Section 2.8 of the Purchase Agreement with full
out-of-pocket cost and expense reimbursement to PHMD in accordance with Section
2(c)
 
PHMD
Purchaser
Until the first to occur of (i) December 31, 2015, or (ii) the election and
qualification of such directors' and officers' respective successors
Continuation of services provided under Consumer Business Vendor Contracts in
accordance with Section 2.9 of the Purchase Agreement with full out-of-pocket
cost and expense reimbursement to PHMD in accordance with Section 2(c)
 
PHMD; P-Tech
Purchaser
Until the first to occur of (i) December 31, 2015, or (ii) such time that
Purchaser has in place its own arrangements with the counterparty(s) to such
Consumer Business Vendor Contracts or other substitute arrangements



 
To the extent that any Transition Services marked with an asterisk in Exhibit B
are not specifically delineated and only the specific function is listed, the
underlying Transition Services shall be such services as the Parties shall from
time to time agree.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
THE LEASE
 
 
 
 

--------------------------------------------------------------------------------
